DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 12, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites the limitation “the second aperture extending in a common plane with the first aperture…” However, the metes and bounds of this limitation cannot be determined as the specification lacks sufficient antecedent basis for the claim terminology. Specifically, this particular phrasing is never used in the originally filed detailed disclosure, and it is unclear how Applicant intends to define “in the same plane”. Looking at the figures (see e.g. Fig. 2 and 3) the first and second openings appear to be in different planes which are oblique to one another and offset from one another by the distance of the straightened, distal portion of the catheter. While Examiner does recognize that, practically speaking, one can draw a common plane between any two points such that one could envision a plane which intersects a portion of both apertures it is unclear how such an interpretation is probative. This is further confounded by the verb “extending” which makes it unclear how these apertures “extend” in this common plate since the apertures are oblique to one another and therefore have extents in entirely different directions (the first aperture lying orthogonal to the longitudinal axis of the straight portion of the catheter and the second aperture lying oblique with that same axis). It is unclear of “extending” should refer to the diameter of the aperture or the length of a cylinder formed by the aperture as in either case these extents do not appear to lie on the same plane.
	Regarding Claim 12, Applicant likewise recites “the second aperture… extending in a common plane with the first aperture”. The metes and bounds of this limitation are unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-, 5, 7-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,626,872 (“Navia”).
Regarding Claims 1, Navia discloses a bi-directional perfusion cannula (see Fig. 9) comprising an elongate tube for insertion into an artery, the elongate tube comprising:
	A first aperture (17) at a distal end of the elongate tube which is forward during insertion (see Fig. 9), the first aperture aligned with a first longitudinal axis (i.e. the axis concentric with the aperture and the straight portion of the catheter) and being configured so that blood can flow through the first aperture and into the artery in the direction of insertion (i.e. toward the distal end);
	An elbow (see the bend between straight sections – Fig. 9) defining a bend preformed in the elongate tube, the bend having a distal end point where the bend meets a distal straight section of the elongate tube having straight sides (see Fig. 9);
	A second aperture (see at the union of 22 and the elbow), the second aperture being formed proximal of the distal end point of the bend (see Fig. 9), the second 
	Wherein the elbow is preformed in the elongate tube such that in a relaxed state prior to insertion of the cannula the bend is formed therein (see Fig. 9 – see also Fig. 5-8); and
	Wherein the first and second apertures are in fluid communication with a common lumen (see generally 18 – Fig. 9) of the elongate tube.

    PNG
    media_image1.png
    308
    320
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    317
    media_image2.png
    Greyscale

Supplemental Figure: Cannula with protuberance eliminated for clarity
	Regarding Claim 4, Navia discloses the elongate tube has a protuberance (22, 26) at least partially formed on the elbow (see Fig. 9), wherein the protuberance is generally ovoid in cross-section (i.e. a cross-section taken at either 26 or 22 wherein the cross-section is a circle, which constitutes a “generally ovoid” cross-section). Alternatively, the cross-section can be taken oblique to the longitudinal axis of 22 such that cross-section forms an ellipse (the cross-section of a cylinder being an ellipse which is understood to be generally synonymous with an oval).

    PNG
    media_image3.png
    245
    206
    media_image3.png
    Greyscale

	Regarding Claim 5, Navia discloses the elongate tube has a protuberance (22, 26) at least partially formed on the elbow (see Fig. 9), the protuberance extending along an outer surface of the elbow (see Fig. 9 – i.e. the protuberance joins the elbow at the outer surface thereof such that it extends along the outer surface of the elbow to surround the second aperture which extends through the elbow).
	Regarding Claim 7, Navia discloses the elongate tube to have a protuberance (22, 26) at least partially formed on the elbow (see Fig., 9), wherein the protuberance and the elbow form a transition zone which splints open the artery (see Fig. 5-7).
Regarding Claim 8, Navia dislcoses that in some embodiments the protuberance (26) may be provided as “inflatable members such as balloons” (see Detailed Description, Par. 3) thereby forming an inflatable transition zone.
	Regarding Claim 9, Navia discloses the elongate tube has a protuberance (22, 26) at least partially formed on the elbow (see Fig. 9), wherein the protuberance tapers in the insertion direction to allow insertion of the cannula in the artery (see Fig. 5-9). 
	Regarding Claim 10, Navia discloses the second aperture extends in a direction generally away from the distal end of the elongated tube (see Fig. 9).
	Regarding Claim 11, Navia discloses the elongate tube is configured to receive an elongate introducer therethrough (via the lumen 23 of 18) to aid in insertion of the cannula and prevent blood flow through the first aperture while the elongate tube and the introducer are inserted into the artery (the introducer only being functionally required and the lumen of the cannula of Navia being capable of receipt of such an introducer).
Regarding Claims 12, Navia discloses a bi-directional perfusion cannula (see Fig. 9) comprising an elongate tube for insertion into an artery, the elongate tube comprising:
	A first aperture (17) at a distal end of the elongate tube which is forward during insertion (see Fig. 9), the first aperture aligned with a first longitudinal axis (i.e. the axis concentric with the aperture and the straight portion of the catheter) and being configured so that blood can flow through the first aperture and into the artery in the direction of insertion (i.e. toward the distal end);
	A protuberance (22, 26) formed in the elongate tube; and

	Wherein the protuberance is formed in the elongate tube such that in a relaxed state prior to insertion the cannula has a bend formed therein (see Fig. 9 – see also Fig. 5-8);
	Wherein the first and second apertures are in communication with a common lumen of the elongate tube (18, 23 – see Fig. 9);
	Wherein the second aperture is spaced apart from a rearwardmost portion of the protuberance (see Fig. 9).

    PNG
    media_image1.png
    308
    320
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    317
    media_image2.png
    Greyscale

Supplemental Figure: Cannula with protuberance eliminated for clarity
	Regarding Claim 13, Navia discloses the protuberance is generally ovoid in cross-section (i.e. a cross-section taken at either 26 or 22 wherein the cross-section is a circle, which constitutes a “generally ovoid” cross-section). Alternatively, the cross-
	Regarding Claim 14, Navia discloses the second aperture extends in the second direction generally away from a forward end of the elongated tube (see Fig. 9).
	Regarding Claim 15, Navia discloses the elongate tube is configured to receive an elongate introducer therethrough (via the lumen 23 of 18) to aid in insertion of the cannula and prevent blood flow through the first aperture while the elongate tube and the introducer are inserted into the artery (the introducer only being functionally required and the lumen of the cannula of Navia being capable of receipt of such an introducer).

Allowable Subject Matter
Claim(s) 16-20 is/are allowed over the cited prior art.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of McGovern in view of Fonger, while not relied upon for the instant rejection is believed by Examiner to be germane to any ultimate patentability of Claims 1 or 12. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/19/2021